                                                                                                                      Filed: 4/8/2021 5:03   PM
                                                                                                                                       Clerk
USDC IN/ND case 1:21-cv-00194-HAB-SLC
                                Grant Circuitdocument
                                              Court   1-1 filed 05/19/21 page 1 of 7                                   Grant County, Indiana




STATE OF INDIANA                     )                                        IN   THE GRANT CIRCUIT COURT
                                     )§I
COUNTY OF GRANT                      )                                        CAUSE NO.:
                                                                        27C01 -21 04-CT-000021
BILLIE   J.   OWEN,                  )

                                     )

       Plaintiff,                    )

                                     )

MISSISSINEWA                         )

COMMUNITY SCHOOLS,                   )

                                     )

       Defendant.                    )




                                          COMPLAINT FOR DAMAGES


       COMES NOW, Plaintiff, Billie J.                  Owen, by counsel, Samuel           L. Bolinger,     and ﬁles her

complaint for damages, and         states:



1.     This    is   a complaint for      damages based upon age and           disability discrimination.


2.     Plaintiff, Billie J.     Owen,      is   a 62 year old female with disabilities and for purpose, herein,


      was employed by Defendant                   as a para professional With a teacher license.


       Defendant, Mississinewa             Community        Schools,   is   a school system With      its   headquarters at


       426 East South “A”          Street,      Gas   City, Indiana   46933, and for      all   purposes herein


       employed       Plaintiff.



       The    Plaintiff ﬁled a charge           0f discrimination with the Indiana         civil   Rights Commission,


      Which a copy is attached hereto and marked                    as Exhibit A.


       Defendant       is   an employer 0f over 100 employees in each calendar year and engages in


       interstate     commerce and         is   subj ect t0 the   Americans With     Disabilities Act, as      amended,

       and the Age Discrimination                in   Employment    Act.


       Plaintiff received a Notice              of Right to Sue, Which a copy       is   attached hereto and     marked    as
USDC IN/ND case 1:21-cv-00194-HAB-SLC document 1-1 filed 05/19/21 page 2 of 7


      Exhibit B.

7.    This Complaint is timely filed.

8.    Plaintiff alleges against Defendant as follows:

      a.     She is 62 years of age, born in 1958;

      b.     She has disabilities and has provided information to Defendant;

      c.     She works as a paraprofessional with a teacher license;

      d.     Her immediate supervisor is Superintendent Tab McKenzie (now retired) who

             hired her in August 2014, and knew she had disabilities;

      e.     Plaintiff was told that if evaluations were given in 2020 she would receive a

             “Needs Improvement”;

      f.     Plaintiff’s 2019 evaluation stated that attendance and promptness is necessary for

             her to remain employed;

      g.     On November 6, 2020, Superintendent McKenzie told Plaintiff that she was not

             needed as a paraprofessional in the Indiana Academy or High School anymore;

      h.     Superintendent McKenzie also talked about Plaintiff’s age and her disabilities and

             wanting to end her career on a positive note instead of being fired and was offered

             a full-time paraprofessional sub position;

      i.     Mr. Quaderer agreed with Superintendent McKenzie at the November 6, 2020

             meeting with Plaintiff;

      j.     Superintendent McKenzie and Mr Quaderer said Leslie Winter, Assistant

             Superintendent, agreed that this would be a good option. Ms. Winters was not at

             the meeting;


                                              -2-
USDC IN/ND case 1:21-cv-00194-HAB-SLC document 1-1 filed 05/19/21 page 3 of 7


        k.      There has been no contact with Ms. Winter, so her agreement is not known;

        l.      Ms. Winter was selected as Superintendent in July 2020 and Superintendent

                McKenzie is to retire in August 2021;

        m.      A new Assistant Superintendent has not been announced at this time;

        n.      Plaintiff accepted sub position at the same pay, because if Plaintiff did not

                Superintendent McKenzie said Plaintiff would not have a job anymore;

        o.      Plaintiff was also told for the past seven years people have complained about

                Plaintiff, never said anything positive and nobody at Mississinewa High School or

                the other two (2) Mississinewa Schools wanted Plaintiff around;

        p.      Plaintiff never complained about her age discrimination;

        q.      Plaintiff can perform her job duties with or without a reasonable accommodation;

        r.      Plaintiff contends she has been discriminated against because of her age and

                disability in violation of the ADEA and ADA as amended

9.      As a result of the above described conduct by Defendant, Plaintiff has suffered lost wages

        and benefits, humiliation, anxiety, stress, embarrassment and other injuries and damages,

        yet to be determined.

        WHEREFORE, Plaintiff seeks compensatory damages and reasonable attorney fees, and

for all other just and proper relief.




                                                 -3-
USDC IN/ND case 1:21-cv-00194-HAB-SLC document 1-1 filed 05/19/21 page 4 of 7


                             Respectfully submitted,




                             /s/ Samuel L. Bolinger
                             Samuel L. Bolinger, #10786-98
                             803 S. Calhoun St., Ste. 300
                             Fort Wayne, IN 46802
                             Tel:   260.407.0040
                             Fax:   260.407.0039
                             Counsel for Plaintiff
                                     27C01-2104-CT-000021                             Filed: 4/8/2021 5:03 PM
                                                                                                         Clerk
         USDC IN/ND case 1:21-cv-00194-HAB-SLC
                                         Grant Circuitdocument
                                                       Court   1-1 filed 05/19/21 page Grant
                                                                                       5 of 7 County, Indiana

EEOCFMHSUW)
                                                                                                                                                                            Charge
                            CHARGE OF DQSCRIMiNATION                                                                  Charge Presented To;                    ﬁgESSYUES)
              This fotm  is affected by thefrivacy Act of 1974. See epcloscd Privacy Act
                      Statanent and other mfotmation before compienng this form.                                              E    FEPA

                                                                                                                              E    EEOC                         47o- 2021- 00496
                                                             INDIANA CIVIL RIGHTS COMMISSION                                                                                 and EEOC
                                                                              State or local Agency,           if   any
Name          (indicate    Mn. us. Mrs)                                                                                                        Home Phone                  Year of Birth

MS. BILLIE]                     OWEN                                                                                                (765) 674-3405                           1958
Street Address                                                                              City. State   and ZIP Code

4820 S LINCOLN BLVD, MARIONJN 46953

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That! Believe Discriminated Against Me or Others. (lfmore wan two, list under PARﬂCULARS below.)
Name                                                                                                                               No‘ Employees.   Members              Phone No.

MISSISSINEWA COMMUNlTY SCHOOLS                                                                                                          15     -   100            (765) 674-8528
Street Address                                                                              City. State   and   ZP Code
426 EAST SOUTH ”A" STREET, GAS CITY, IN 46933

Name                                                                                                                               No. Employees.   Members              Phone No,



Street Address                                                                              City. State   and ZIP Code




DISCRIMINATION BASED              ON   (Check appropriate bax(es).)                                                                            DATES) DISCRIMINATION TOOK PLACE
                                                                                                                                                     Earliest                 Latest


     D D  D D  D    RACE           coma                      ssx              RELIGION                    NATIONAL omen                        11—14-2020               11-14-2020

      DD m E  D          RETAUATION
                               omen (Spam
                                                       AGE
                                                              '
                                                                   D‘SABIUTV                       GENETIC INFORMATION

                                                                                                                                                     m          CONTINUING ACTION

THE PAR“ CULARS ARE (Ifadditiona/paper is deeded,                   attach extra shee£(s)):
     I   am
          62 years old with disabilities. I work as a Paraprofessional with a teachers license. My
     immediate'supervisor is Superintendent Tab McKenzie. Supt. McKenzie hired me in 8/2014,
     although he knew l had disabilities. I was told that if evaluations was given in 2020, I would
     have received a Needs Improvement. My 2019 evaluation stated that attendance and
     promptness is necessary for me to remain employed.

     On 11/6/2020 Supt McKenzie told me that was not needed as a paraprofessional in TheI


     Indian Academy or High School anymore. Mr. McKenzie talked about my age, my disabilities
     and wanting to end my career on a positive note insteadvrof my being fired and that‘s why                                                                                         I

     was offered the full time paraprofessional sub position. This was in the meeting with Mr.
     Quaderer on November 6, 2020. Mr. Quaderer appeared to agree with him. Mr. McKenzie and
     Mr. Quaderer said Leslie Winter. Assistant Superintendent, agreed that this would be a good
     option. She was not in the meeting and there has been nq contact with her so l don't know
     that she agrees or not. She has been selected to become Superintendent in july 2021. Mr.
t   wantcharge filed with both the EEOC and the State or local Agency.
               this                                                                                       NOTARY          '   “”75" ”9595550 ’0’5916 and LOCBIAQEHCY Requfremems
if   any.       l   wm
          advise the agencies if change my address or phone number
                                                   I


and wm cooperate fully with them in the processing of my charge in
          l

“wmance '"m‘ me" pmceau'es'                                                                               lswear or afﬁrm that have read the above charge and that
                                                                                                                                           I                                               it
l    declare under penalty of perjury that the above                  is   true   and   correct.          istrue to the best of my knowledge. information and beiief.
                                                                                                          SIGNATURE 0F COMPLAINANT


         Dlglhlly signed by                    Owen on
                                          Billle                   01-26-2021 01:22                       SUBSCRIBED AND swonu To aeroae ME nus DATE
                                             PM EST                                                       (month, day, yea!)




                                                                      ‘
                                                                                                                                                                       EXHIBIT A
/ /
       USDC IN/ND case 1:21-cv-00194-HAB-SLC document 1-1 filed 05/19/21 page 6 of 7
  EEOC Fem: 5            (11109)

                                                                                                                                                            Charge
                                   CHARGE 0F DtscmMINATION                                                    charge Presented To:            ﬁgfgfym
               This form     is affected by the Privaty Act of 1974. See enclosed Privacy Act
                          Statement and other information before completing thls form.                                D    FEPA                                        ’




                                                                                                                      E    eeoc                470-2021410496
                                                           lNDiANA CIVIL RlGHTS COMMISSION                                                                    and EEOC
                                                                            State or local Agency,     if   any
       McKenzie is retiring in August 2021. A new Assistant Superintendent has not been
       announced at this time. accepted the sub position at the same pay, because ifl didnt he
                                                      l»




       said would not have a job anymore. l was told for the past seven years people have
                     I

       complained about me, never said anything positive and nobody at Mississinewa High Schoo!
       or Northview Elementary School or the other two Mississinewa schools wanted me around.

       Principal. Steve Ouaderer has always given me the impression he just put up with                                                                  me   hoping
       I wouid retire becatlse of my age and disabilities. I never complained about age

       discrimination.                  l   can perform       my job duties with                or without a reasonable accommodation.

       Ibelieve that I have been discriminated against because of my age and disability in violation
       of the Age Discrimination in Employment Act and the Americans with Disabilities Act, as
       amended.




   I want mis charge med with both the EEOC and the State or local Agency.                        NOTARY          i   When necessaly forswte and tacaIAgency Requirements
   if any.  will advise the agencies iﬂ change my address or phone number
                 I


   and will cooperate fully with them in the processing of my charge in
           l

   “man“ “Vim me" pmcem-"es'                                                                      lswear or affirm'that have read the above charge and that
                                                                                                                                  I                                         it

   ldedare under penalty of perjury that the above .is                  true   and   correct.     istrue to the best of my knowledge, information and belief.
                                                                                                  SSGNATURE 0F COMPLAINANT



           WW                 Signed by           Owen 0n 01492021 01:22
                                             Billie
                                                PM EST
                                                                                                  SUBSCRIBED AND swoau To BEFORE ME mas DATE
                                                                                                  (month, day, year)
                                   27C01-2104-CT-000021                               Filed: 4/8/2021 5:03 PM
                                                                                                         Clerk
   USDC
 EEOC Faun  16v   um
           IN/ND case 1:21-cv-00194-HAB-SLC
                          U.S. EQUAL EMPLOYMENT     document
                                        Grant Circuit Court
                                                  OPPORTUNITY 1-1  filed 05/19/21 page Grant
                                                              COMMISSION               7 of 7 County, Indiana


                                                      DISMISSAL AND NOTICE 0F RIGHTS
To:      Biﬁe J. Owen                                                                                           From:         Indianapolis District Ofﬁce
         4m S Lincoln Blvd                                                                                                    101 West Ohio Street
         Marion, IN 46953                                                              -

                                                                                                                              Suite 1900
                                                                                                                              Indianapolis, IN 46204



        D                        On behalf of person(s) aggrieved whose identity is
                                 CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                     EEOC       Representative                                                                                         Telephone No,

                                                     Marc A. Fishback,
470-2021 £0496                                       Enforcement Supervisor                                                                                            (463) 999-1 1 79
 THE EEOC          IS   CLOSING       [TS FILE    ON THIS CHARGE FOR THE FOLLOWING REASON:
                   The   facts alleged in the   charge   fail   to state           a claim under any of the statutes enforced by the EEOC.


                   Your allegations did not involve a       disability             as deﬁned by the Americans With                           Disabilities   Act


        EDDDD      The Respondent employs         less than the required                    number         of employees or             is   not otherwise    mvered by      the statutes.


                   Your charge was not          timely ﬂied with               EEOC             in   other words      you waited too long aﬁer the date(s) of the alleged
                   discrimination to ﬁle your charge

                   The EEOC issues    the following determination: The EEOC win not proceed further with its investigation, and makes no
                   determination about whether further investigation would establish violations of the statute, This does not mean the claims
                   have no merit This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                   makes no ﬁnding as       to the merits of     any other issues that might be construed as having been raised by                                           this charge.

                   The   EEOC     has adopted the ﬁndings ofthe state or                         local fair   employment practices agency                    that investigated this    charge
        DE]
                   Other (brieﬂy state)


                                                                 -       NOTICE OF SUIT RIGHTS                                     -

                                                         (See the addiﬁonal information attached                        to this form.)


Title VII, the      Americans with    Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination           it)   Employment Act:This will be the only notice of dismissal and of your right to sue that we will send you.
You may         ﬁle a lawsuit against the respondent(s) under federal law based on this charge in federa! or state court. Your
lawsuit must be ﬁled WITHIN 90 DAYS of your receipt of this                                                 notice; or your right to sue based on this charge                           will   be
lost.    (The time      limit for ﬁling suit   based on a claim under state law may be                                  different.)



Equal Pay Act (EPA): EPA suits must be ﬁled'In federal or state court within 2 years (3 years for willful violations)                                                                  of the
alleged EPA underpayment This means that backpay due for anyy viola' ns           toccurred more than 2 xears                                                                          13 years}
before you ﬁle suit may not be collectible.                   /          F                                       _.




                                                                           _
                                                                                   _       oh    peﬁ'ali   m     c    ,




 Enclosures(s)                                                            V,
                                                                               I
                                                                                            ‘4
                                                                                                                      C   w
                                                                                                                                   (wax                                 I   [2(|Zi.




                                                                                           Micheue         Eisele’                                                           (Date Issued)
                                                                                                                          '
                                                                                           District Director                  ‘a


 °°"
            Jill   Townsend, Business Ofﬁce Director
            MISSISSINEWA COMMUNITY SCHOOLS
            424 E SOUTH A ST                                         -




            Gas City, IN 46933




                                                                                                                                                                  §i
